Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 and 3-14 are currently pending in the present application.
Claim 1 is currently amended; claim 2 has been cancelled by the applicant; claims 3-8 and 13 are withdrawn; claim 9 has been previously presented; and claims 10-12 and 14 are original.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 30 July 2021 has been entered. 
Response to Arguments
Applicant’s arguments have been fully considered, but are moot in light of the new rejections set forth below.
Claim Interpretation
Re: claim 1, the claim limitation “region of interest” has been construed to mean a pattern designed of at least one of the electrode layers and an appropriate voltage distribution applied therebetween (see para. 97 of the present application).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 9, 11 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nam (US 20100091354), of record, in view of Chen (US 20150271482), of record, and Lin (US 9678395).
Re: claim 1, Nam discloses a light source 210 configured to emit a light beam (Figs. 2-4); a fixed optical phase modulator 230, 240 disposed on a path of the light beam and configured to modulate phases of the light beam (Figs. 2-4; paras. 49-50); and a tunable liquid crystal panel 250, 260 (Figs. 2-4; para. 52 discloses liquid crystal) disposed on the path of the light beam and configured to be switched between a plurality of states (Fig. 3 discloses structured light capable of forming a 3D image; Fig. 4 discloses a flood light capable of forming a 2D image), wherein the plurality of states comprise a lens array state in which the tunable liquid crystal panel comprises a lens array (lens array & state disclosed in at least Figs. 2-4).

Chen discloses that the tunable liquid crystal panel 2, 4 comprises electrode layers 81, 82 (Fig. 10A) and that the lens array state (Figs. 1A, 1B, 10A) is within a region of interest of the tunable liquid crystal panel 2, 4, and the region of interest is corresponding to a designed pattern of at least one electrode layer of the tunable liquid crystal panel (Figs. 1A, 1B, 10A, where the patterned electrodes 81, 82 are applied with voltage source 4, and where Fig. 1B discloses a lens array state where 3-D structured light is emitted).
It would have been obvious to a person of ordinary skill in the art at a time before the effective filing date of the claimed invention to have the tunable liquid crystal panel comprise electrode layers and to have the lens array state be within a region of interest of the tunable liquid crystal panel, and the region of interest is corresponding to a designed pattern of at least one electrode layer, as disclosed by Chen, in the device disclosed by Nam for the purpose of modulating an active area of the display between structured light mode and floodlight mode.
Lin discloses that at least one of the electrode layers E1, E2 is curved in a cross-section view (Fig. 2).
It would have been obvious to a person of ordinary skill in the art at a time before the effective filing date of the claimed invention to have at least one of the electrode 
Re: claim 9, Nam, Chen, and Lin disclose the limitations of claim 1, and Nam further discloses that an optical spatial phase distribution of the liquid crystal layer is changed with change of a voltage difference between the electrode layers of the tunable liquid crystal panel, so as to switch the light beam between a structured light and a flood light (capability disclosed in at least Figs. 2-4 & paras. 52-54).
Re: claim 11, Nam, Chen, and Lin disclose the limitations of claim 1, and Nam further discloses that the tunable liquid crystal panel 250, 260 is a transmissive liquid crystal panel (light generated by light source 210 being transmitted through the panel is disclosed in Figs. 2-4).
Re: claim 14, Nam, Chen, and Lin disclose the limitations of claim 1, and Nam further discloses that the tunable liquid crystal panel 250, 260 is disposed on the path of the light beam from the fixed optical phase modulator 230, 240 (Figs. 2-4).
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nam in view of Chen, Lin, and Hall (US 20190075281), of record.
Re: claim 10, Nam, Chen, and Lin disclose the limitations of claim 1; however, none of the references explicitly discloses that the lens array comprises a plurality of Pancharatnam-Berry phase liquid crystal lenses arranged in an array.
Hall discloses that the lens array comprises a plurality of Pancharatnam-Berry phase liquid crystal lenses 366, 368 arranged in an array (Fig. 3F; paras. 53-55).
.
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nam in view of Chen, Lin, and Noguchi (US 20090135118), of record.
Re: claim 12, Nam, Chen, and Lin disclose the limitations of claim 1; however, none of the references explicitly discloses that the tunable liquid crystal panel is a reflective liquid crystal panel.
Noguchi discloses that the tunable liquid crystal panel 50 (Fig. 1) is a reflective liquid crystal panel (paras. 31, 34).
It would have been obvious to a person of ordinary skill in the art at a time before the effective filing date of the claimed invention to have the tunable liquid crystal panel be a reflective liquid crystal panel, as disclosed by Noguchi, in the device disclosed by Nam, Chen, and Lin for the purposes of reducing the power required by the display device, increasing the viewing angle of the displayed images, and improving luminance by reducing the appearance of disinclination lines in the liquid crystal layer. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELA DAVISON whose telephone number is (313)446-4819.  The examiner can normally be reached on M-F 10:00 AM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on 571-272-2286.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANGELA K DAVISON/           Primary Examiner, Art Unit 2871